Title: To George Washington from the Citizens of Hartford, Connecticut, 2 August 1793
From: Citizens of Hartford, Connecticut
To: Washington, George



Sir,
Hartford [Conn.] August 2d 1793

Solicitous for the continuance of that happiness, which so highly distinguishes our Country, and so essentially depends on the preservation of its Peace, Liberty & Sovereignty, We, the Inhabitants of the City of Hartford, in the State of Connecticut, beg leave to express our grateful acknowlegements for your patriotic measures to protect those invaluable blessings. Among these we view with singular pleasure your late Proclamation, on the subject of Neutrality towards the belligerent Powers in Europe.
To give public notice of the existence of hostilities between foreign Nations, with whom we have continual intercourse, and to point out the line of conduct we ought to pursue, in respect to those contending Powers, we must consider as a constitutional Act, becoming the duty of the first Magistrate, highly necessary in our situation, and evidently dictated by that Paternal Care, so often exerted in promoting the welfare of the States.
The prerogative of Kings to make war at their sole will and pleasure, has for ages been wantonly exercised for the destruction of human happiness. Motives of personal resentment, cruelty and caprice, or the desire of conquest and aggrandizement,  have often involved the world in desolation & carnage. Happy is the condition of our country! whose free Constitution secures to the People the sole right of declaring war by the voice of their Representatives, and imposes the most solemn obligations on the supreme Executor of its laws, to guard its peace, till such declaration be made of the public will. For this important right are our Allies, the French, contending at an infinite expence of blood and treasure. While we trust that the good sense of our Fellow citizents will preserve and perpetuate so essential a power, we ardently pray that it may be obtained by all nations. Then & not till then may we expect, that “Peace on earth and goodwill to men” shall become the Law of nations, as it is a precept of our holy Religion.
Warmly attached to our Government, both by interest and affection, we take the liberty to assure you, that we shall ever stand ready by our utmost exertions, in every legal and constitutional way, to support the just measures of your administration; and to lend our assistance in maintaining the peace and harmony of the States, and in opposing the insidious designs of those Persons, if there be any so deluded, who may wish to subject the country to foreign influence, and involve it in the horrors of War.
We are fully convinced, that an impartial Neutrality is the wish of the Inhabitants of this State, and that your Proclamation was received by them with cordial satisfaction and approbation.
We are happy in this oppertunity of declaring, that we still retain, undiminished, that just gratitude for your services, and respectful attachment to your Person, which warmed and united all hearts, and was witnessed by affectionate Addresses from every part of the union, on your first inauguration, as President of the States. Signed by order,

Saml Wyllys Chairman

